Citation Nr: 0722172	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a bilateral leg 
condition, residuals of frostbite.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from November 1972 to January 
1975.

The veteran's appeal as to the issues listed above arose from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied the veteran's claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and "a 
bilateral leg condition, residuals of frostbite."  


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD).

2.  The veteran does not have a bilateral leg condition, 
residuals of frostbite, as a result of his service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  A bilateral leg condition, residuals of frostbite, was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  PTSD

The veteran argues that he has PTSD as a result of his 
service.  Specifically, he argues that he has PTSD due to an 
incident during service in which he was required to assist at 
a crash site for a B-52 bomber at Beale Air Force Base in 
1974.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether a verified stressor 
exists is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).

The veteran's service medical records include reports, dated 
in November 1974, which note hospitalization for four days, 
with a diagnosis of "schizophrenic personality with alcohol 
abuse."  The reports indicate that he was discharged to duty 
the next day.  The reports contain PULHES profiles which show 
that his "S" (psychiatric) profile was "2" upon admission, 
and "1" upon discharge from the hospital.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].  A January 5, 1975 report is 
somewhat difficult to read, but indicates that the veteran 
was to be administratively separated from service due to a 
period of being AWOL (absent without leave), and that he was 
AWOL at the time the report was issued.  The veteran's 
separation examination report, dated January 10, 1975, shows 
that his psychiatric condition was clinically evaluated as 
normal.  The report notes, "No evidence of physical or 
mental defects which would warrant separation under the 
provisions of AFM 35-4."  In an accompanying report of 
medical history, he denied any relevant symptoms.  

The veteran's personnel records have been associated with the 
claims files.  They show that the veteran received a number 
of disciplinary actions for such offenses as being late for 
duty, and being AWOL at least twice.  Several affidavits from 
fellow service members note excessive drinking.  The records 
further indicate that he was recommended for discharge due to 
"a severe lack of discipline, immaturity and 
dependability."  

The post-service medical evidence consists of VA reports, 
dated between 1976 and 2006.  This evidence includes reports 
from J. M. Greuner, M.D., and the Skagit Valley Hospital 
(SVH), dated in March 1976, which show that the veteran was 
hospitalized for about ten days for treatment of injuries 
after he was "severely beaten."  The report indicates that 
he was intoxicated.  The diagnostic impression noted acute 
alcohol intoxication with possible chronic alcoholism and 
possible personality disorder with chronic alcohol 
habituation.  His injuries included facial contusions, a 
blowout fracture of the left orbit, and concussion syndrome 
with retrograde amnesia.  The next relevant evidence, dated 
about seven years later, is found in a report dated in 
December 1983.  This report notes treatment for complaints of 
being tense, nervous, irritable, and having trouble sleeping.  
The report indicates that the veteran stated that he had been 
"off alcohol" for more than one year, and that he had a 
history of taking antabuse.  The assessment was situational 
reaction, with a notation of chronic alcoholism by history, 
"age 19 to 27 or so."  The next relevant record of 
treatment is dated in May 1984, at which time the veteran 
again complained of psychiatric symptoms, which included 
depression.  The assessment was situational reaction, with 
anxious and depressed mood.  Subsequently dated reports 
contain assessments noting a personality disorder, 
depression, a chronic anxiety disorder, drug abuse, chronic 
alcoholism, and marital maladjustment.  

Reports from a number of private health care providers, to 
include the Department of Social and Health Services, SVH, 
Medical Psychology Associates (MPA), the Cascade Neurologic 
Clinic, and Providence Hospital, dated between 1987 and 1988, 
show ongoing treatment for psychiatric symptoms, with a 
closed head injury in February 1987 after the veteran fell 
about 15 feet and struck his head on a concrete floor at his 
employment.  Reports from MPA indicate that the veteran 
participated in a brain injury rehabilitation program, to 
include assistance to regain speech and ambulation.  His 
diagnoses included traumatic brain injury with cognitive 
deficits.  

Reports from a number of private health care providers, to 
include Dr. Greuner, CNC, Sea Mar Community Health Center 
(SMCHC), United General Hospital (UGH), Thomas M. Murphy, 
M.D., and Kathryn Hettel, M.D., dated between 1991 and 2002, 
show ongoing treatment for psychiatric symptoms.  A CNC 
report, dated in November 1994, shows that the veteran 
reported sustaining head trauma after a motor vehicle 
accident (MVA) in September 1994.  See also report of Silvero 
Arenas, Jr. Ph.D., dated in July 1998; report from North 
Sound Psychology Associates, dated in April 1995 (noting a 
history of a September 1994 MVA with head trauma).  Overall, 
the veteran's impressions and diagnoses included status post 
TBI (traumatic brain injury), organic personality syndrome, 
depression, and alcohol abuse.  A September 1994 report from 
UGH notes a history of head trauma "with probable depression 
or PTSD."

The claims files contain a number of statements from Jim 
Shoop, MS, LMHC, dated between 2002 and 2004, in which he 
essentially asserts that the veteran has PTSD, in addition to 
residuals of a work-related brain injury, dementia due to 
brain trauma, rule out dementia due to alcohol, and anxiety 
disorder due to head trauma.  Mr. Shoop asserts that the 
veteran's PTSD is due to an incident during service in which 
he was required to come to assistance at a crash site for a 
B-52 bomber in 1974.  

An examination report from Robert Galak, M.D., dated in 
February 2004, shows that the Axis I diagnosis was status 
post traumatic head injury with depression.  Dr. Galak stated 
that he found no evidence to suggest that the veteran had 
PTSD, and he noted that the veteran's symptoms were vague, 
that he had long lapses in memory, and that the claimed 
stressor "does not appear to have affected any other portion 
of the patient's life."  Dr. Galak further noted that the 
veteran's drinking had preceded his service, and that the 
veteran was unable to give any issues related to flashbacks, 
startle response, or avoidance.  

The claims files contain a number of decisions from the 
Social Security Administration (SSA), the most recent of 
which is dated in June 1990, which show that the SSA 
determined that the veteran was disabled as of February 1987, 
and that his primary diagnosis was organic brain syndrome, 
and that his secondary diagnosis was seizures.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998).  In this case, the veteran is shown to 
have no less than three post-service head injuries (in 1976, 
1987, and 1994).  Other than his treatment for residuals of a 
beating in March 1976, the first evidence of treatment for 
psychiatric symptoms is dated in 1983.  This is approximately 
seven years after separation from service, and this period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the February 2004 examination report from Dr. 
Galak is highly probative evidence showing that the veteran 
does not have PTSD.   The opinion was supported by a detailed 
rationale, and it is the only competent opinion of record 
which was based on a review of the veteran's C-file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  To the extent that Dr. Galak 
concluded that the veteran does not have PTSD, his conclusion 
is consistent with virtually the entire body of post-service 
medical evidence, to include the SSA's determinations.  

Although the Board has considered the letters from Mr. Shoop, 
which indicate that the veteran has PTSD, his opinions are of 
little probative value, as his opinions do not indicate that 
they were based on a review of the veteran's C-file, or any 
other detailed and reliable medical history.  The Board has 
also considered the notation of "probable depression or 
PTSD" in a September 1997 UGH report.  However, this 
notation is quite equivocal in its terms, and it is not shown 
to have been based on a review of the veteran's claims file.  
In summary, this evidence is outweighed by the contrary 
evidence of record, specifically, medical evidence which 
covers a period of about 30 years, and which shows that the 
veteran has a history of three episodes of head trauma, and 
that he has repeatedly been diagnosed with status post 
traumatic brain injury, as well as residual conditions from 
his brain injuries that include organic brain and personality 
syndromes.  

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that service connection 
for PTSD is not warranted.

B.  Bilateral Leg Condition, Residuals of Frostbite

The veteran asserts that he has a bilateral leg condition, 
residuals of frostbite, as a result of his service.  He 
argues that he had to work outside in temperatures less than 
60 degrees, and that he sustained frostbite during service in 
Korea in 1974.  See examination report from Harold Houk, 
M.D., dated in April 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses.  The 
veteran's separation examination report, dated in January 
1975, shows that his lower extremities were clinically 
evaluated as normal.  In an accompanying report of medical 
history, he denied a history of foot trouble, neuritis, 
paralysis, and cramps in his legs.    

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1976 and 2006.  This evidence 
includes the following: an April 1997 report from Dr. Hettel 
notes complaints of intermittent paresthesias in the feet and 
hands, and rule out peripheral neuropathy, but that if 
peripheral neuropathy was present, it "most likely" was 
related to the veteran's alcohol use.  Another April 1997 
statement, apparently from Dr. Hettel (it is not entirely 
clear who the author is), notes a history of musculoskeletal 
symptoms dating to a 1994 MVA.  An April 2002 report from the 
Sylmar Community Health Center notes restless leg syndrome.    

A report from Harold Houk, M.D., dated in April 2003, notes 
that the veteran had normal color, skin texture, temperature 
and hair growth, and that he had no deformities, atrophy, 
loss of tissue, loss of digits, or missing nails.  The report 
further notes that there was no persistent coldness, ischemic 
limb pain at rest, gangrene, deep ischemic ulcers or atrophic 
skin changes, or Reynaud's syndrome, and that peripheral 
pulses were 2+ bilaterally.  Dr. Houck stated that no 
pathology was found on examination, and he concluded that a 
cold injury was not found.  Accompanying X-ray reports for 
the left and right tibia and fibula indicate that there were 
no abnormalities.  

In this case, there is no competent evidence to show that the 
veteran has residuals of frostbite.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998).  Furthermore, there is no competent 
evidence linking residuals of frostbite (or any other leg 
condition) to the veteran's service.  Accordingly, the 
preponderance of the evidence is against the claim that the 
veteran has a bilateral leg condition, residuals of 
frostbite, and service connection is not warranted.
 
C.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  Although the veteran's arguments and 
reported symptoms have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis at various 
points in time, as well as the etiology of his current 
conditions.  Lay persons, untrained in the field of medicine, 
are not competent to offer opinions on such matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

II.  Notice and Assistance

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. § 
3.159(b)(1).

The Board finds that the notice requirements have been 
satisfied.  In October 2006, the RO sent the veteran a notice 
letter ("notification letter") that informed him of the type 
of information and evidence necessary to support his claims.  
The RO's October 2006 letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence and contained a specific request for the veteran 
to provide additional evidence in support of his claims.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  

Although the October 2006 notification letter was mailed to 
the appellant after the initial RO adjudication of his claim 
in July 2003, any defect with respect to the timing of the 
notice was nonprejudicial.  There is no indication that the 
outcomes of the claims have been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  The claims were readjudicated in a February 
2007 supplemental statement of the case.  Furthermore, the 
veteran's written arguments indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As actual knowledge of the veteran's 
procedural rights has been demonstrated, and he has had a 
meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the notice requirements to include notice that a 
disability rating and an effective date for award of benefits 
would be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The 
veteran was afforded sufficient notice in the October 2006 
notification letter, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained non-VA medical records, and records from the 
SSA.  The veteran has been afforded examinations, and 
etiological opinions are not required as he was not shown to 
have the claimed conditions.  See 38 C.F.R. § 3.159(d).  


ORDER

Service connection for PTSD is denied.  

Service connection for a bilateral leg condition, residuals 
of frostbite, is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


